Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 33-36, 47-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Based on Alice v. CLS Corp (US 2014), the claim(s) are analyzed, based on the new 2019 Guidelines, to determine whether the subject matter is directed to a judicial exception.
Step 1: Is the claim directed to a process, machine, manufacture, or composition of matter? Yes.

Independent claim 33 recite a method of handling a sponge and scanning a tag on the sponge.
The limitations of removing, locating, positioning, and scanning, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “scanning” and “RFID”, nothing in the claim element precludes the step from practically being performed in the mind. For example, they can be performed in the mind and using pen and paper.  The scanning can be done mentally. If a limitation covers its performance in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.   
Step 2A - Prong 2: Integrated into a Practical Application?
Besides the abstract ideas, the claim recites a step of scanning the sponge.  This step does not even require a machine or device.  Even if it does require a scanner or data reader, this is conventional and well-understood in the art as exemplified in the cited reference Volpi herein.  See also Automated Tracking (DC Georgia 2016), which held that the “specification does not address how the RFID technology itself is improved: it does not describe a new or improved RFID transponder, a new or improved RFID reader, or a new or improved RFID antenna… the use of a conventional or generic computer in a nascent environment does not make the claims any less abstract.”  
The claim also recite engaging a holding area which can be performed entirely in the mind and hand.  Generally a sponge hand be held by fingers at any location on the sponge.  By designating a particular place on the sponge does not make less abstract since that is a mental choice.
As can be seen, the claim as a whole does not integrate the recited judicial exception into a practical application of the exception.

Improvements to the functioning of a computer, or to any other technology or technical field -see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition –see VandaMemo
Applying the judicial exception with, or by use of, a particular machine -see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c) 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception -see MPEP 2106.05(e) and VandaMemo
Step 2B: The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component (i.e. scanning device, RFID) cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
Dependent claims 34-36, 47-50 recite fingerprint patterns for designating holding areas and for fingers to hold the sponge, positioning fingers, orienting the sponge, and scanning the sponge.  However, these recitations merely reiterate or directed to the same concept recited in the independent claim therefore are insignificantly more than an abstract idea.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 44 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation of “a first antenna and a second antenna coupled to the RFID chip at respective first ends” does not appear to be supported by the original specification.  At best, Fig. 16 and related description in par. 106 mention that “tag 172 further includes an RFID chip 176 and antenna 178 encapsulated within the tag 172”.  This is interpreted to mean that there is only one dipole antenna 178 having to legs or elements on opposing ends of chip 176.  Thus, it appears there are no two antennas on opposite ends. Clarifications are respectfully requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31-36, 38-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volpi (US 2008/0018432)
Volpi teaches
31. An RFID sponge, comprising: an absorbent material (7425); a tag (7435) coupled to the absorbent material, the tag comprising an RFID element; and 
instruction information disposed on the absorbent material designating a holding area (Volpi, par. 247-253: “designator 7450 may provide a surface designation by use of a highly visible indicator with a color, shape or pattern … may also provide an indication beyond an RFID tag or metal tag that the sponge includes”; although not designating a holding area, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by seeing the presence of the designator having unique color, shape, and pattern for designating the presence of an RFID sponge, one can hold it using a medical instrument or gloved hand prior to pulling the sponge out of a surgical site).
32.31, wherein the instruction information comprises a symbol in a form of a fingerprint (although silent to a fingerprint symbol, this is considered an obvious extension of Volpi’s teachings of a unique color, shape, and pattern.  Furthermore, it is considered a printed matter that bears no patentable weight as it has no new and unobvious functional relationship to the product.  See MPEP 2111.05).
33. A method comprising: removing a sponge having an RFID tag from a container; locating instruction information provided on the sponge, the instruction information including a holding area designation; positioning a finger to engage the holding area designation of the sponge, scanning the sponge while the finger is engaging the holding area designation of the sponge (see discussion regarding claims above, Volpi, par. 3-11, 77, 79, 234-235+; it would have also been obvious before the effective filing date of the claimed invention that while holding the sponge by the designator/holding area, the tag can be read easily).
34.33, wherein the instruction information comprises at least two holding area designations; and wherein the step of positioning the finger includes engaging one of the at least two holding area designations (Volpi, par. 250: “sponge may also include a designator affixed to at least one of the first and second layers of the absorbent material that is visible from outside of the interior space”; furthermore, mere duplication of parts has no patentable significance unless a new and unexpected result, in re Harza, 124 USPQ 378 (CCPA 1960))
35.34, wherein the at least two holding area designations include a first holding area designation disposed on a first side of the sponge and a second holding area designation disposed on a second side of the sponge, the first side being opposite the second side; and wherein the method further comprises positioning a thumb to engage the second holding area designation (these features would have been an obvious extension of Volpi’s teachings; see also discussion regarding claims above).
36.34, wherein the at least two holding area designations include a first holding area designation disposed on a first side of the sponge and a second holding area designation disposed on the first side of the sponge separated by a distance from the first holding area designation; and wherein the method further comprises positioning a second finger to engage the second holding area designation, the second finger being different from the first finger (these features would have been an obvious extension of Volpi’s teachings; see also discussion regarding claims above).
38.31, wherein the tag is coupled to the absorbent material via one of stitching, adhesive, bonding, or combinations thereof (Volpi, par. 243-246).
39.31, wherein the instructions information designates at least two holding areas (Volpi, par. 250: “sponge may also include a designator affixed to at least one of the first and second layers of the absorbent material that is visible from outside of the interior space”; furthermore, mere duplication of parts has no patentable significance unless a new and unexpected result, in re Harza, 124 USPQ 378 (CCPA 1960))
40.39, wherein the two holding areas comprise a first holding area on a first side of the RFID sponge and the second holding area is spaced apart from the first holding area (see discussion regarding claim 39 above; rearrangement of the holding are would have been an obvious expedient, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
41.40, wherein the second holding area is disposed on a second side, different from the first side of the RFID sponge (see discussion regarding claims above; rearrangement of the holding are would have been an obvious expedient, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
42.32, wherein the fingerprint is textured (although silent to a textured fingerprint symbol, this is considered an obvious extension of Volpi’s teachings of a unique color, shape, and pattern.  Furthermore, it is considered a printed matter that bears no patentable weight as it has no new and unobvious functional relationship to the product.  See MPEP 2111.05).
43.31, wherein the instruction information is disposed on the tag disposed on the absorbent material, the RFID element comprising an RFID chip and an antenna coupled to the RFID chip at a first end (Volpi, Figs. 61-63, 70-77); and the holding area disposed adjacent a second end of the antenna opposite the first end (although Volpi not disclosing the hold area being opposite the first end, it would have been obvious before the effective filing date of the claimed invention that rearrangement of the holding are would have been an obvious expedient, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
44.40, wherein the instruction information is disposed on the tag disposed on the absorbent material, the RFID element comprising an RFID chip and a first antenna and a second antenna coupled to the RFID chip at respective first ends (Volpi, Figs. 61-63, 70-77), the first and second antennas extending in opposite directions from the RFID chip; and the first holding area disposed adjacent a second end of the first antenna opposite the first end; and the second holding area disposed adjacent a second end of the second antenna opposite the first end (see discussion regarding claim 39 above; although Volpi not disclosing the positions of the In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
45. A pack of surgical sponges, comprising: 
a first RFID sponge comprising a first absorbent material; a first RFID tag coupled to the first absorbent material, the tag comprising an RFID element; and first instruction information disposed on the first absorbent material designating a first holding area of the first RFID sponge (see discussion regarding claims above); 
a second RFID sponge comprising a second absorbent material; a second RFID tag coupled to the second absorbent material; and second instruction information disposed on the second absorbent material designating a second holding area of the second RFID sponge (see discussion regarding claims above); 
packaging containing the first RFID sponge and the second RFID sponge, the first absorbent material defining a first sponge arrangement relative to the packaging and the second absorbent material defining a second sponge arrangement relative to the packaging (Volpi, Fig. 64); 
wherein the first RFID sponge and the second RFID sponge are arranged in the packaging wherein the first sponge arrangement is different from the second sponge arrangement (Volpi, Fig. 64). 
46. The package of surgical sponges of claim 43, wherein the first RFID sponge and the second RFID sponge are disposed adjacent within the packaging; the pack of surgical sponges further comprising a third RFID sponge and a fourth RFID sponge; the third RFID sponge comprising a third absorbent material, a third RFID tag coupled to the third absorbent material, and third instruction information disposed on the third absorbent material designating a third holding area of the third RFID sponge; the fourth RFID sponge comprising a fourth absorbent material, a fourth RFID tag coupled to the fourth absorbent material and fourth instruction Volpi not disclosing the arrangements of the third as being the same as the first and second being the same as the forth, it would have been obvious before the effective filing date of the claimed invention that rearrangement of the holding are would have been an obvious expedient, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  In this case, the third and first RFID sponges may have the tag arranged vertically, while the second and forth horizontally, as desirable).
47. The method of claim 33, further comprising: using the sponge in a surgical operation; following the surgical operation, positioning a finger to engage the holding area designation of the sponge; and scanning the sponge a second time while the finger is engaging the holding area designation of the sponge (see discussion regarding claims above; although not disclosing scanning the sponge a second time while holding, this is considered an obvious extension of Volpi’s teachings as “surgical item are typically counted at least three times”, Volpi, par. 5).
48. The method of claim 33, wherein the instruction information further includes orientation information for orienting the sponge relative to the scanner (although not disclosing orientation information, this is considered an obvious extension of Volpi’s teachings since Volpi’s designator could be shaped and patterned to yield an orientation symbol, as desirable, so that surgeon and supporting team can handle the surgical sponge as intended; see Volpi, par. 247).
49. The method of claim 48, further comprising orienting the sponge relative to the scanner according to the instruction information prior to scanning the sponge (see discussion regarding claims above.)
50. The method claim 33, wherein the container comprising a packaging enclosing a plurality of sponges (Volpi, Fig. 64), each sponge having an RFID tag; and each sponge defining a sponge arrangement relative to the packaging; the plurality of sponges stacked within the packaging wherein adjacent sponges have an alternating arrangement relative to the packaging (Volpi, Fig. 64: the sponges are stacked in a bag seen in Fig. 64 via pockets in different orientations, arrangement in periodically alternating direction would have been an obvious extension of Volpi’s teachings).
Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volpi (US 2008/0018432) in view of Fabian (US 20060241396)
Re claim 37.31, Volpi is silent to wherein the RFID element comprises a unique identification information associated with the RFID sponge conveying at least one of a type, size, weight, manufacturing date, expiration date, and combinations thereof.
Fabian teaches RFID sponges for medical and surgical purposes and “RFID tag available from Texas Instruments of Dallas, Tex., under the designation "Tag-it" provides 256 bits of user programmable memory in addition to 128 bits of memory reserved for items such as the unique tag serial number, version and manufacturing information, and the like. Similarly, an RFID tag available from Philips Semiconductors of Eindhoven, Netherlands, under the designation "I-Code" provides 384 bits of user memory along with an additional 128 bits reserved for the aforementioned types of information” (par. 59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Fabian for storing desired medical or surgical information.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887